IMMUCELL CORPORATION

EXHIBIT 10.1

1989 STOCK OPTION AND INCENTIVE PLAN

I. GENERAL

 

1. Purpose. This 1989 Stock Option and Incentive Plan (the “Plan”) of Immucell
Corporation (the “Company”) is intended to advance the interests of the Company
by providing certain of its employees and certain other individuals providing
services to the Company with an additional incentive, encouraging stock
ownership by such individuals, increasing their proprietary interest in the
success of the Company and encouraging them to remain employees of the Company
or service providers for the Company.

 

2. Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

  (c) “Committee” means the Stock Option Committee appointed by the Board to
administer this Plan pursuant to Section 3 hereof.

 

  (d) “Company Group” means the Company, a parent corporation or subsidiary
corporation of the Company, or a corporation, or a parent corporation or
subsidiary corporation of such corporation, issuing or assuming an Option in a
transaction of the type described in Section 425(a) of the Code. The terms
“parent corporation” and “subsidiary corporation” shall have the meanings
assigned to such terms by Section 425 of the Code.

 

  (e) “Disability” means a permanent and total disability as defined in
Section 422A(c)(7) of the Code.

 

  (f)

“Fair Market Value” means, if Shares are traded on a national exchange, the mean
between the high and low sales prices or the Shares on the date on which the
determination is made (or if no sales occurred on that date, on the next
preceding date on which there was such a sale), or, if sales prices of Shares
are made available for publication by the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), the closing price on the date on
which such determination is made (or if no sales occurred on that date, on the
next preceding date on which there was such a sale), or, if bid and asked prices
of the Shares are made available for publication by NASDAQ, the



--------------------------------------------------------------------------------

 

average of closing bid and asked prices for the Shares on the date as of which
the determination is made (or if no such quotation occurred on that date, on the
next preceding date on which there was such a quotation), or if no such prices
are available, the fair market value as determined by rules to be adopted by the
Committee.

 

  (g) “Incentive Stock Option” means an Option granted pursuant to the Incentive
Stock Option provisions as set forth in Part II of this Plan.

 

  (h) “Nonqualified Stock Option” means an Option granted pursuant to the
Nonqualified Stock Option provisions as set forth in Part III of this Plan.

 

  (i) “Option” means an option to purchase shares under this Plan.

 

  (j) “Participant” means an individual to whom an Option is granted under this
Plan.

 

  (k) “Shares” means shares of the Company’s common stock.

 

  (l) “Stock Appreciation Right” means a stock appreciation right granted to a
Participant pursuant to Section 3 of Part II or Section 3 of Part III of this
Plan.

 

3. Administration. This Plan shall be administered by a Stock option committee
appointed by the Board. The Committee shall consist of at least three members of
the Board, who are not at the time they exercise discretion in administering the
Plan eligible, and have not within one year prior thereto been eligible, for
selection as persons to whom stock may be allocated or to whom stock options or
stock appreciation rights may be granted pursuant to the Plan or any other plan
of the Company Group entitling the participants therein to acquire stock, stock
options or stock appreciation rights of any member of the company Group. The
Board, at its pleasure, may remove members from or add members to the Committee.
A majority of Committee members shall constitute a quorum of members, and the
actions of the majority shall be final and binding on the whole Committee.

In addition to the other powers granted to the Committee under this Plan, the
Committee shall have the power, subject to the terms of this Plan: (i) to
determine which of the eligible individuals shall be granted Options and Stock
Appreciation Rights; (ii) to determine the time or times when Options and Stock
Appreciation Rights shall be granted and to determine the number of Shares
subject to each Option and Stock Appreciation Right; (iii) to grant Options with
or without related Stock Appreciation Rights; (iv) to determine whether Stock
Appreciation Rights shall be settled in cash, in Shares, or in a combination of
cash and Shares; (v) to accelerate or extend (except for Incentive Stock
Options) the date on which a previously granted Option or Stock Appreciation
Right may be exercised; (vi) to prescribe the form of agreement evidencing
Options and Stock Appreciation Rights granted pursuant to this Plan; and
(vii) to construe and interpret this Plan and the agreements evidencing Options
and Stock Appreciation Rights granted pursuant to this Plan, and to make all
other determinations and take all other actions necessary or advisable for the
administration of this Plan.



--------------------------------------------------------------------------------

4. Eligibility. The individuals who shall be eligible to receive Options and
Stock Appreciation Rights shall be such employees employed by a member of the
Company Group and such other individuals providing services to a member of the
Company Group as shall be selected by the Committee; provided, however, that
only employees employed by a member of the Company Group shall be eligible to
receive Incentive Stock options. Participants chosen to participate under this
Plan may be granted an Incentive Stock Option (with or without related Stock
Appreciation Rights), a Nonqualified Stock Option (with or without related Stock
Appreciation Rights), or any combination thereof.

 

5. Shares Subject to This Plan. The Shares subject to Options and Stock
Appreciation Rights shall be either authorized and unissued Shares or treasury
Shares. The aggregate number of Shares which may be issued pursuant to this Plan
shall be nine million (9,000,000). Except as provided below, if an Option shall
expire and terminate for any reason, in whole or in part, without being
exercised, the number of Shares as to which such expired or terminated Option
shall not have been exercised may again become available for the grant of
Options or Stock Appreciation Rights. If a Stock Appreciation Right is exercised
in whole or in part, and, as a result, the related Nonqualified Stock Option or
Incentive Stock Option is cancelled, to the extent of the number of Shares with
respect to which the Stock Appreciation Right was exercised, such number of
Shares shall not again be available for the grant of Options or Stock
Appreciation Rights.

 

6. No Tandem Options. There shall be no terms and conditions under an Option
which provide that the exercise of an Incentive Stock Option reduces the number
of Shares for which a Nonqualified Stock Option may be exercised; and there
shall be no terms and conditions under an Option which provide that the exercise
of a Nonqualified Stock Option reduces the number of Shares for which an
Incentive Stock Option may be exercised.

II. INCENTIVE STOCK OPTION PROVISIONS

 

1. Grant of Incentive Stock Options. Subject to the provisions of this Part II,
the Committee shall from time to time determine those individuals eligible
pursuant to section 4 of Part I to whom Incentive Stock Options shall be granted
and the number of Shares subject to, and terms and conditions of, such Options.
The aggregate Fair Market Value (determined as of the date of grant) of shares
with respect to which incentive stock options (as defined in Section 422A of the
Code) are exercisable for the first time by an individual in a calendar year
(under all plans of the Company Group) shall not exceed $100,000. Anything
herein to the contrary notwithstanding, no Incentive Stock Option shall be
granted to an employee if, at the time the Incentive Stock Option is granted,
such employee owns stock possessing more than 10% of the total combined voting
power of all classes of stock of any member of the Company Group unless the
option price is at least 110% of the Fair Market Value of the Shares subject to
the Incentive Stock Option at the time the Incentive Stock Option is granted and
the Incentive Stock Option is not exercisable after the expiration of five
(5) years from the date the Incentive Stock Option is granted.



--------------------------------------------------------------------------------

2. Terms and Conditions of Incentive Stock Options. Each Incentive Stock Option
shall be evidenced by an option agreement which shall be in such form as the
Committee shall from time to time approve, and which shall comply with and be
subject to the following terms and conditions:

 

  (a) Number of Shares. Each Incentive Stock Option agreement shall state the
number of shares covered by the agreement.

 

  (b) Option Price and Method of Payment. The Option price of each Incentive
Stock Option shall be no less than the Fair Market Value of the Shares on the
date the Incentive Stock Option is granted. The option price shall be payable on
exercise of the Option (i) in cash or by certified check, bank draft or postal
or express money order, (ii) in the discretion of the Committee, by the
surrender of Shares then owned by the Participant, or (iii) in the discretion of
the Committee, partially in accordance with clause (i) and partially in
accordance with clause (ii) of this Section 2(b). Shares so surrendered in
accordance with clause (ii) or (iii) shall be valued at the Fair Market Value
thereof on the date of exercise, surrender of such Shares to be evidenced by
delivery of the certificate(s) representing such Shares in such manner, and
endorsed in such form, or accompanied by stock powers endorsed in such form, as
the Committee may determine.

 

  (c) Option Period.

 

  (i) General. The period during which an Incentive Stock Option shall be
exercisable shall not exceed ten (10) years from the date such Incentive Stock
Option is granted; provided, however, that such option may be sooner terminated
in accordance with the provisions of this Section 2(c). Subject to the
foregoing, the Committee may establish a period or periods with respect to all
or any part of the Incentive Stock Option during which such option may not be
exercised and at the time of a subsequent grant of an Incentive Stock option or
at such longer time as the Committee may determine accelerate the right of the
Participant to exercise all or any part of the Incentive Stock Option not then
exercisable. The number of Shares which may be purchased at any one time shall
be 100 Shares, a multiple thereof or the total number at the time purchasable
under the Incentive Stock Option.

 

  (ii) Termination of Employment. If the Participant ceases to be an employee of
any member of the Company Group for any reason other than Disability or death,
any then outstanding Incentive Stock Option held by the Participant shall
terminate on the earlier of the date on which such Option would otherwise expire
or three (3) months after such termination of employment, and such option shall
be exercisable, prior to its termination, to the extent it was exercisable as of
the date of termination of employment.

 

  (iii)

Disability. If a Participant’s employment is terminated by reason of Disability,
any then outstanding Incentive Stock option held by the Participant shall
terminate on the earlier of the date on



--------------------------------------------------------------------------------

 

which such Option would otherwise expire or one (1) year after such termination
of employment, and such Option shall be exercisable, prior to its termination,
to the extent it was exercisable as of the date of termination of employment.

 

  (iv) Death. If a Participant’s employment is terminated by death, the
representative of the Participant’s estate or beneficiaries thereof to whom the
Option has been transferred shall have the right during the one (1) year period
following the date of the Participant’s death to exercise any then outstanding
Incentive Stock Options in whole or in part. The number of Shares in respect of
which an Incentive Stock Option may be exercised after a Participant’s death
shall be the number of Shares in respect of which such Option could be exercised
as of the date of the Participants death. In no event may the period for
exercising an Incentive Stock Option extend beyond the date on which such Option
would otherwise expire.

 

  (d) Non-transferability. An Incentive Stock Option shall not be transferable
or assignable by the Participant other than by will or the laws of descent and
distribution and shall be exercisable during the Participant’s lifetime only by
the Participant.

 

  (e) Separate Agreements. Nonqualified Options may not be granted in the same
agreement as an Incentive Stock option.

 

3. Stock Appreciation Rights.

 

  (a) Grant. Stock Appreciation Rights related to all or any portion of an
Incentive Stock Option may be granted by the Committee to any Participant in
connection with the grant of an Incentive Stock Option to such Participant. Each
Stock Appreciation Right shall be subject to such terms and conditions (which
may include limitations as to the time when such Stock Appreciation Right
becomes exercisable and when it ceases to be exercisable that are more
restrictive than the limitations on the exercise of the Incentive Stock Option
to which it relates) not inconsistent with the provisions of this Part II as
shall be determined by the Committee and included in the agreement relating to
such Incentive Stock Option and Stock Appreciation Right, subject in any event,
however, to the following terms and conditions of this Section 3.

 

  (b) Exercise. No Stock Appreciation Right shall be exercisable after the date
the related Incentive Stock Option shall cease to be exercisable, and no Stock
Appreciation Right shall be exercisable with respect to such related Incentive
Stock Option or portion thereof unless such Incentive Stock Option or portion
thereof shall itself be exercisable at that time. A Stock Appreciation Right
shall be exercised only upon surrender of the related Incentive Stock Option or
portion thereof in respect of which the Stock Appreciation Right is then being
exercised. A Stock Appreciation Right related to an Incentive Stock Option shall
be exercisable only at a date when the then Fair Market Value of a Share exceeds
the option price per share specified in the related Incentive Stock Option.



--------------------------------------------------------------------------------

  (c) Amount of Payment. On exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive an amount equal to the product of
(i) the amount by which the Fair Market Value of a Share on the date of exercise
of the Stock Appreciation Right exceeds the option price per share specified in
the related Incentive Stock Option and (ii) the number of shares in respect of
which the Stock Appreciation Right shall have been exercised.

 

  (d) Form of Payment. The Committee shall have the sole discretion either
(i) to determine the form in which payment in settlement of a Stock Appreciation
Right will be made (i.e., cash, Shares or any combination thereof), or (ii) to
consent to or disapprove the election by the Participant to receive cash in full
or partial settlement of a Stock Appreciation Right, such consent or disapproval
to be given at any time after the election to which it relates. If settlement of
a Stock Appreciation Right, or portion thereof, is to be made in the form of
Shares, the number of Shares to be distributed shall be the largest whole number
obtained by dividing the cash sum otherwise distributable in respect of such
settlement by the Fair Market value of a Share on the date of exercise of the
Stock Appreciation Right. The value of any fractional Share shall be paid in
cash.

 

  (e) Effect of Exercise of Related Option. If the related Incentive Stock
Option is exercised in whole or in part, then the Stock Appreciation Right with
respect to the Shares purchased pursuant to such exercise (but not with respect
to any unpurchased Shares) shall be terminated as of the date of exercise.

 

  (f) Non-Transferability. A Stock Appreciation Right shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution, shall not be transferred other than together with the
Incentive Stock Option to which it relates, and shall be exercisable during the
Participant’s lifetime only by the Participant.

 

  (g) Termination of Employment. If the Participant ceases to be an employee of
any member of the Company Group for any reason, each outstanding Stock
Appreciation Right shall only be exercisable for such period and to such extent
as the related Incentive Stock Option or portion thereof.

III. NONQUALIFIED STOCK OPTION PROVISIONS

 

1. Grant of Nonqualified Stock Options. Subject to the provisions of this Part
III, the Committee shall from time to time determine those individuals eligible
pursuant to Section 4 of Part I to whom Nonqualified Stock Options shall be
granted and the number of shares subject to, and terms and conditions of, such
Options.



--------------------------------------------------------------------------------

2. Terms and Conditions of Nonqualified Stock Options. Each Nonqualified Stock
Option shall be evidenced by an option agreement which shall be in such form as
the Board shall from time to time approve, and which shall comply with and be
subject to the following terms and conditions:

 

  (a) Number of Shares. Each Nonqualified Stock Option agreement shall state the
number of Shares covered by the agreement.

 

  (b) Option Price and Method of Payment. The option price of each Nonqualified
Stock Option shall be such price as the Committee, in its discretion, shall
establish, and the Committee may, in its discretion, reduce the option price of
such Option at any time prior to the exercise of the Option; provided however,
that the option price may not be less than the greater of 85% of the Fair Market
Value of the Shares on the date the Nonqualified Stock Option is granted or the
par value, if any, of the Shares. The option price shall be payable on exercise
of the Option (i) in cash or by certified check, bank draft or postal or express
money order, (ii) in the discretion of the Committee, by the surrender of shares
then owned by the Participant, or (iii) in the discretion of the Committee,
partially in accordance with clause (i) and partially in accordance with clause
(ii) of this Section 2(b). Shares so surrendered in accordance with clause
(ii) or (iii) shall be valued at the Fair Market Value thereof on the date of
exercise, surrender of such Shares to be evidenced by delivery of the
certificate(s) representing such Shares in such manner, and endorsed in such
form, or accompanied by stock powers endorsed in such form, as the Committee may
determine.

 

  (c) Option Period.

 

  (i) General. The period during which a Nonqualified Stock Option shall be
exercisable shall not exceed ten (10) years from the date such Nonqualified
Stock Option is granted; provided, however, that such Option may be sooner
terminated in accordance with the provisions of this Section 2(c). Subject to
the foregoing, the Committee may establish a period or periods with respect to
all or any part of the Nonqualified Stock Option during which such Option may
not be exercised and at the time of a subsequent grant of a Nonqualified Stock
Option or at such longer time as the Committee may determine accelerate the
right of the Participant to exercise all or any part of the Nonqualified Stock
Option not then exercisable. The number of Shares which may be purchased at any
one time shall be 100 Shares, a multiple thereof or the total number at the time
purchasable under the Nonqualified Stock Option.

 

  (ii) Termination of Employment. If the Participant ceases to be an employee of
any member of the Company Group or ceases to perform services for any member of
the Company Group for any reason other than Disability or death, any outstanding
Nonqualified Stock Option held by the Participant shall terminate on the earlier
of the date on which such Option would otherwise expire or three (3) months
after such termination of employment or the provision of services, and such
Option shall be exercisable, prior to its termination, to the extent it was
exercisable as of the date of termination of employment or the date on which
services ceased to be performed.



--------------------------------------------------------------------------------

  (iii) Disability. If a Participant’s employment or provision of services is
terminated by Disability, any then outstanding Nonqualified Stock Option held by
the Participant shall terminate on the earlier of the date on which such Option
would otherwise expire or one (1) year after such termination of employment or
the provision of services, and such Option shall be exercisable, prior to its
termination, to the extent it was exercisable as of the date of termination of
employment or the date on which services ceased to be performed.

 

  (iv) Death. If a Participant’s employment or provision of services is
terminated by death, the representative of the Participant’s estate or
beneficiaries thereof to whom the Option has been transferred shall have the
right during the one (1) year period following the date of the Participant’s
death to exercise any then outstanding Nonqualified Stock Options in whole or in
part. The number of Shares in respect to which a Nonqualified Stock Option may
be exercised after a Participant’s death shall be the number of Shares in
respect of which such Option could be exercised as of the date of the
Participant’s death. In no event may the period for exercising a Nonqualified
Stock Option extend beyond the date on which such Option would otherwise expire.

 

  (d) Non-transferability. A Nonqualified Stock Option shall not be transferable
or assignable by the Participant other than by will or the laws of descent and
distribution, and shall be exercisable during the Participant’s lifetime only by
the Participant.

 

3. Stock Appreciation Rights.

 

  (a) Grant. Stock Appreciation Rights related to all or any portion of a
Nonqualified Stock Option may be granted by the Committee to any Participant in
connection with the grant of a Nonqualified Stock Option or unexercised portion
thereof held by the Participant at any time and from time to use during the term
thereof. Each Stock Appreciation Right shall be subject to such terms and
conditions (which may include limitations as to the time when such Stock
Appreciation Right becomes exercisable and when it ceases to be exercisable that
are more restrictive than the limitations on the exercise of the Nonqualified
Stock Option to which it relates) not inconsistent with the provisions of this
Part III as shall be determined by the Committee and included in the agreement
relating to such Nonqualified Stock Option and Stock Appreciation Right, subject
in any event, however, to the following terms and conditions of this Section 3.



--------------------------------------------------------------------------------

  (b) Exercise. No Stock Appreciation Right shall be exercisable with respect to
such related Nonqualified Stock Option or portion thereof unless such
Nonqualified Stock Option or portion shall itself be exercisable at that time. A
Stock Appreciation Right shall be exercised only upon surrender of the related
Nonqualified Stock Option or portion thereof in respect of which the Stock
Appreciation Right is then being exercised.

 

  (c) Amount of Payment. On exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive an amount equal to the product of
(i) the amount by which the Fair Market value of a Share on the date of exercise
of the Stock Appreciation Right exceeds the option price per share specified in
the related Nonqualified Stock Option and (ii) the number of shares in respect
of which the Stock Appreciation Right shall have been exercised.

 

  (d) Form of Payment. The Committee shall have the sole discretion either
(i) to determine the form in which payment in settlement of a Stock Appreciation
Right will be made (i.e., cash, Shares or any combination thereof), or (ii) to
consent to or disapprove the election by the Participant to receive cash in full
or partial settlement of the Stock Appreciation Right, such consent or
disapproval to be given at any time after the election to which it relates. If
settlement of a Stock Appreciation Right, or portion thereof, is to be made in
the form of Shares, the number of Shares to be distributed shall be the largest
whole number obtained by dividing the cash sum otherwise distributable in
respect of such settlement by the Fair Market Value of a Share on the date of
exercise of the Stock Appreciation Right. The value of any fractional Share
shall be paid in cash.

 

  (e) Effect of Exercise of Related Option. If the related Nonqualified Stock
Option is exercised in whole or in part, then the Stock Appreciation Right with
respect to the Shares purchased pursuant to such exercise (but not with respect
to any unpurchased Shares) shall be terminated as of the date of exercise.

 

  (f) Non-transferability. A Stock Appreciation Right shall not be transferable
or assignable by the Participant other than by will or the laws of descent and
distribution, shall not be transferred other than together with the Nonqualified
Stock Option to which it relates, and shall be exercisable during the
Participant’s lifetime only by the Participant.

 

  (g) Termination. If the Participant ceases to be an employee of any member of
the Company Group or ceases to perform services for any member of the Company
Group for any reason, each outstanding Stock Appreciation Right shall be
exercisable for such period and to such extent as the related Nonqualified Stock
Option or portion thereof.

IV. MISCELLANEOUS

 

1. Effective Date. This Plan shall become effective on March 6, 1989 (the
“Effective Date”), provided, however, that if the Plan is not approved by the
shareholders of the Company prior to the expiration of the one year period
commencing on the Effective Date, this Plan and all Options and Stock
Appreciation Rights granted hereunder shall be null and void and shall be of no
effect.



--------------------------------------------------------------------------------

2. Duration of Program. Unless sooner terminated, the Plan shall remain in
effect for a period of ten years after the Effective Date and shall thereafter
terminate. No Incentive Stock Options or Nonqualified Stock Options may be
granted after the termination of this Plan; provided, however, that except as
otherwise provided in Section 1 of this Part IV, termination of the Plan shall
not affect any Options or Stock Appreciation Rights previously granted, which
such Options and Stock Appreciation Rights shall remain in effect until
exercised, surrendered or cancelled, or until they have expired, all in
accordance with their terms.

 

3. Changes in Capital Structure, etc. In the event of changes in the outstanding
common shares of the Company by reasons of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations or exchange of shares,
separations, reorganizations, or liquidations, the number of shares available
under the Plan in the aggregate and the maximum number of Shares as to which
Options and Stock Appreciation Rights may be granted to any Participant shall be
correspondingly adjusted by the Committee. In addition, the Committee shall make
appropriate adjustments in the number of Shares as to which outstanding Options,
Stock Appreciation Rights, or portions thereof then unexercised, shall relate,
to the end that the Participant’s proportionate interest shall be maintained as
before the occurrence of such events; such adjustment shall be made without
change in the total price applicable to the unexercised portion of Options and
with a corresponding adjustment in the option price per Share.

 

4. Rights as Shareholder. A Participant entitled to Shares as a result of the
exercise of an Option or Stock Appreciation Right shall not be deemed for any
purpose to be, or have rights as, a shareholder of the Company by virtue of such
exercise, except to the extent a stock certificate is issued therefor and then
only from the date such certificate is issued. No adjustments shall be made for
dividends or distributions or other rights for which the record date is prior to
the date such stock certificate is issued.

 

5. Expenses. The expenses of this Plan shall be paid by the Company.

 

6. Withholding. Any person exercising an Option or Stock Appreciation Right
shall be required to pay to the appropriate member of the Company Group the
amount of any taxes such member is required by law to withhold with respect to
the exercise of such Option or Stock Appreciation Right. Such payment shall be
due on the date such member is required by law to withhold such taxes. Such
payment may also be made at the election of the optionee by the surrender of
Shares then owned by the optionee, or the withholding of Shares otherwise to be
issued to the optionee on exercise, in an amount that would satisfy the
withholding amount due. Any election so made by optionees subject to section
16(b) of the Securities Exchange Act of 1934, as amended shall be in accordance
with the requirements of Rule 16b-3(e) under such Act and any interpretations
thereof of the Securities and Exchange Commission. The value of such Shares
withheld or delivered shall be equal to the Fair Market Value of such Shares on
the date of exercise. In the event that such payment is not made when due, the
Company shall have the right to deduct, to the extent permitted by law, from any
payment of any kind otherwise due to such person from any member of the Company
Group, all or part of the amount required to be withheld (including cash payable
in settlement of a Stock Appreciation Right).



--------------------------------------------------------------------------------

7. Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the company shall not be obligated to cause to be issued or delivered
any certificates evidencing Shares to be delivered pursuant to the exercise of
an Option or Stock Appreciation Right, unless and until the Company is advised
by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws and regulations of governmental authority.
The Company shall in no event be obligated to register any securities pursuant
to the Securities Act of 1933 (as now in effect or as hereafter amended) or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law or regulation. The Committee may
require, as a condition of the issuance and delivery of such certificates and in
order to ensure compliance with such laws and regulations, that the Participant
make such covenants, agreements and representations as the Committee, in its
sole discretion, deems necessary or desirable.

 

8. Application of Funds. Any cash proceeds received by the Company from the sale
of Shares pursuant to Options will be used for general corporate purposes.

 

9. Amendment of the Plan. The Board may from time to time suspend or discontinue
this Plan or revise or amend it in any respect whatsoever except that, without
approval of the shareholders, no such revision or amendment shall (a) increase
the number of shares subject to this Plan, (b) decrease the price at which
Options may be granted, (c) remove tile administration of this Plan from the
Committee, (d) modify the requirements as to eligibility for a grant of an
Option or Stock Appreciation Right, or (e) materially increase the benefits
accruing to the Participants under this Plan. No such suspension,
discontinuance, revision or amendment shall in any manner affect any grant
theretofore made without the consent of the Participant or the transferee of the
Participant, unless necessary to comply with applicable law.